SCHEDULE 14A (RULE 14A-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION PROXY STATEMENT PURSUANT TO SECTION 14(A) OF THE SECURITIES EXCHANGE ACT OF 1934 (AMENDMENT NO. ) Filed by the Registrant x Filed by a Party other than the Registranto Check the appropriate box: o Preliminary Proxy Statement o Confidential, For Use of the Commission Only x Definitive Proxy Statement (as permitted by Rule 14a-6(e)(2)) o Definitive Additional Materials o Soliciting Material Pursuant to Rule 14a-12 TALON INTERNATIONAL, INC. (Name of Registrant) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo Fee Required oFee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transactions applies: (3)Per unit price or other underlying value of transaction computed pursuant to Exchange ActRule0-11: (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: o
